Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 15/057219 (now Patent No. 10,729,722) filed 1 March 2016, which is a Divisional of Application No. 11/658001 (now Patent No. 10,729,721) filed 2 November 2007, which is a national stage entry of PCT/SE05/01550 filed 14 October 2005.  Claims 1-23 ae cancelled. Claims 24-33 are currently pending an examined on the merits within. 

Claim Objections
3.	Claim 25 is objected to because of the following informalities: “wherein said first solution” should instead recite “wherein said first single solution” for consistency purposes.  Appropriate correction is required.

31 is objected to because of the following informalities: “wherein said first solution” should instead recite “wherein said first single solution” for consistency purposes.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. 112, First Paragraph: Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	Claim 29 recites a ready-for-use dialysis solution wherein within 24 hours of mixing the ready-for-use medical solution is stable and particles of 10 µm are less than 25 counts/ml.  With regards to stability within 24 hours of mixing, support in the specification is specific to the presence and amounts of phosphate.  For Example, Figures 1-3 and Examples 2-3 are directed to stability at specification phosphate concentrations. Each recitation of 24 hour stability is 

Claim Rejections – 35 U.S.C. 112, Second Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	Claim 24 recites the limitation "the ready-for-use medical solution" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

11.	Claim 29 recites the limitation "the ready-for-use medical solution" in line 13.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections – 35 U.S.C. 102
12.	 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	Claim(s) 29-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carlsson et al. (U.S. Patent Application No. 2008/0085325).
	Regarding instant claims 29-30, Carlsson et al. disclose a ready-for-use dialysis solution obtained by mixing a first solution of phosphate ions, carbonate and bicarbonate, with a second solution of calcium, magnesium and HCl with a pH of 1.0 to 1.5.  The solution has a pH of 7.0-7.6, is stable within 24 hours of mixing, and the particles of 10 microns are less than 25 counts/ml.  See claim 6, Examples 2-3, and paragraph [0045]. The solution is used for hemodialysis, hemofiltration or hemodiafiltration.  See paragraph [0003]. 
	Regarding instant claim 31, Example 5 comprises potassium.
	Regarding instant claim 32, Example 5 comprises glucose. 
	Regarding instant claim 33, Carlsson et al. disclose a method of providing a first and second solution in separate compartments and terminally sterilizing the solutions.  See claim 21. 
	Thus the instant claims are anticipated by Carlsson et al. 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
15.	Claims 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,729,722. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,729,721 are directed to ready for use dialysis solutions obtained by mixing a first single solution and a second single solution.  The only difference lies in the pH range of each of the solutions.  However, both the instant application and U.S. Patent No. 10,729,722 contain the same types of ingredients and stability; thus they are not patentably distinct.  

Conclusion
16.	No claims are allowed at this time.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA WORSHAM/Primary Examiner, Art Unit 1615